Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of invention I, claims 1-21 in the reply filed on 3/31/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2003/0059561 (Ueda et al. hereinafter) in view of US PG Pub No. 2014/0342954 (Ingber et al. hereinafter).
In re claim 1, Ueda et al. discloses: A container for containing a raw material of a chemical liquid used for semiconductor manufacturing, the container comprising: an inner wall, constructed with a steel material or coated with a resin material (paragraph 0015); and a solvent-treated surface of the inner wall, wherein the solvent-treated surface comes in contact with the raw material (paragraph 0015) that includes a solvent having a content of iron (Fe) or calcium (Ca) atoms of 1 ppb or less and a content of organic impurities of 10 mass ppm or less during a course of being contained in the container (note that half and half creamer, which is a milk product that is low in iron).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for holding a specific type of raw material, and a content of organic impurities of 10 mass ppm or less during a course of being contained) does not differentiate the claimed apparatus from a prior art apparatus (the container itself) satisfying the claimed structural limitations. See MPEP 2114, II.
Ueda et al. fails to disclose wherein the inner wall steel is stainless.
However, Ingber et al. discloses the utilization of stainless steel for forming a container to be coated (paragraph 0215).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the container of Ueda et al. of stainless steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraphs 0058-0059, applicant has not disclosed any criticality for the claimed limitations.
In re claim 2, Ueda et al. in view of Ingber et al. disclose the claimed invention including wherein the stainless steel material used in constructing the inner wall has a 2B surface finish or higher (Ingber et al. paragraph 0219).
 In re claim 3, Ueda et al. in view of Ingber et al. disclose the claimed invention including wherein the stainless steel material has an arithmetic average roughness Ra of about 0.5 .mu.m or less (Ingber et al. discloses roughnesses of 0.1 micrometers as candidates for the finish of the steel, paragraph 0215).
In re claim 4, Ueda et al. in view of Ingber et al. disclose the claimed invention including wherein the inner wall is coated with a phenolic resin lining material (Ueda et al. paragraph 0015).
In re claim 5, Ueda et al. in view of Ingber et al. disclose the claimed invention including wherein the solvent-treated surface comprises a water-treated surface (paragraph 0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized deionized water, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0063 applicant has not disclosed any criticality for the claimed limitations.
In re claim 8, Ueda et al. in view of Ingber et al. disclose the claimed invention including wherein a material of the container includes stainless steel (as in re claim 1 above).

Claim(s) 6-9 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. in view of Ingber et al. as applied to claim 1 above, and further in view of US PG Pub No. 2015/0218407 (Bao et al. hereinafter).
In re claim 6, Ueda et al. in view of Ingber et al. discloses: the solvent-treated surface comprises a solvent-treated surface, which is configured by treating a surface of the inner wall with the solvent included in the raw material (i.e. water).
Ueda et al. fails to disclose wherein the solvent is an organic solvent.
However, Bao et al. discloses coating a metal container (paragraph 0007) via an organic solvent (paragraph 0023) such as isopropanol in the coating of food/beverage cans (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized an organic solvent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0062 applicant has not disclosed any criticality for the claimed limitations.
In re claim 7, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the solvent-treated surface comprises a water -organic solvent-treated surface, which is configured by treating a surface of the inner wall with deionized water (as in re claim 6 above), followed by treating the surface of the inner wall with the solvent included in the raw material.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for holding a specific type of raw material) does not differentiate the claimed apparatus from a prior art apparatus (the container itself) satisfying the claimed structural limitations. See MPEP 2114, II.  Note that depending upon the raw material held in the container, the surface treatment may or may not include the same solvent.
In re claim 9, Ueda et al. in view of Ingber et al. and Bao et al. disclose: A method of preparing a container for containing a raw material of a chemical liquid, the method comprising: providing a container having an inner wall that is constructed with a stainless steel material or coated with a resin material; treating a surface of the inner wall with water (as in re claims 1 and 5 above); and treating the surface the inner wall with an organic solvent, wherein the organic solvent includes a solvent included in the raw material (as in re claim 6 above).
In re claim 10, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the treating of the surface of the inner wall with the water comprises: dousing an interior of the container with the water; allowing the water to remain in the container for a first time period; draining the water from the container; and drying the container (inherently treating the surface with water would include rinsing and drying in order to allow subsequent filling with raw material).
In re claim 11, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the treating of the surface of the inner wall with the organic solvent comprises: fully or partially filling the container with the organic solvent; agitating or sloshing the organic solvent in the container; allowing the organic solvent to remain in the container for a second time period; draining the organic solvent from the container; and drying the container ( in the same manner as in re claim 10 above).
In re claims 12, 13, and 14, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention wherein the treating of the surface of the inner wall with the organic solvent is performed after the treating of the surface of the inner wall with the water is completed, including wherein the treating of the surface of the inner wall with the water is performed at least once, and including wherein the treating of the surface of the inner wall with the organic solvent is performed at least once Note that the organic solvent treatment would follow the water treatment at least once as taught by Ueda et al. and Bao et al. in re claims 5 and 6 above).
In re claim 15, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention except wherein a number of particles having a size of 40 nm or more is 100 or less per 1 ml of the organic solvent used in the treating of the surface of the inner wall.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a proper organic solvent particle size and number, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application paragraph 0069 applicant has not disclosed any criticality for the claimed limitations.
In re claim 16, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention except wherein the water used in treating the surface of the inner wall is deionized water having a resistivity up to 18 meg Ohms.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a proper type of water to perform the surface treatment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application paragraph 0063 applicant has not disclosed any criticality for the claimed limitations.
In re claim 17, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the organic solvent used in treating surface of the inner wall has a content of iron (Fe) or calcium (Ca) atoms of 1 ppb or less and a content of organic impurities of 10 mass ppm or less.
In re claim 18, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the stainless steel material used in constructing the inner wall has a 2B surface finish or higher, and an arithmetic average roughness Ra of about 0.5 .mu.m or less (as in re claims 2 and 3 above).
In re claim 19, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the resin material used in coating the inner wall comprises a phenolic resin (as in re claim 4 above).
In re claim 20, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the container is constructed with stainless steel or carbon steel (as in re claim 8 above).
In re claim 21, Ueda et al. in view of Ingber et al. and Bao et al. disclose the claimed invention including wherein the organic solvent is isopropanol (as in re claim 6 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733